—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 2002, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed at a time when he was collecting unemployment insurance benefits and further finding that he made a *976willful false statement to obtain benefits (see Matter of Geracitano [Commissioner of Labor], 277 AD2d 558, 559; Matter of Belle [Sweeney], 225 AD2d 826, lv denied 88 NY2d 805). Claimant does not dispute the factual findings of the Board but seeks to excuse his admitted false reporting as both an oversight and as a legitimate way to publicize the employment of nonlicensed electricians. Both arguments lack merit.
Cardona, P.J., Mercure, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.